                                   1                                  UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DANIEL LLOYD HOWARD,                               Case No. 16-cv-04759-YGR (PR)
                                                        Petitioner,                         ORDER GRANTING RESPONDENT’S
                                   5
                                                                                            REQUEST FOR AN EXTENSION OF
                                                  v.                                        TIME TO FILE ANSWER; AND
                                   6
                                                                                            GRANTING IN PART AND DENYING
                                   7     WILLIAM SULLIVAN, Acting Warden,1                  IN PART PETITIONER’S REQUEST
                                                                                            TO AMEND ORDER TO SHOW
                                                        Respondents.                        CAUSE
                                   8

                                   9          Petitioner, a California prisoner proceeding pro se, has filed a petition for a writ of habeas

                                  10   corpus under 28 U.S.C. § 2254. In an Order dated March 11, 2019, Magistrate Judge Robert M.

                                  11   Illman ordered Respondent to show cause why the petition should not be granted. Dkt. 32.

                                  12          Before the Court is Respondent’s request for an extension of time to file his answer. Dkt.
Northern District of California
 United States District Court




                                  13   38. Good cause being shown, the Court hereby GRANTS Respondent’s request for an extension

                                  14   of time, and the parties are directed to abide by the briefing schedule outlined below.

                                  15          Also before the Court is Petitioner’s “Request to Amend Order for Respondent to Show

                                  16   Cause,” in which he requests as follows: (1) in the Background section, replacing the sentence “It

                                  17   is not clear if petitioner will be retried on the murder and conspiracy counts” with the sentence,

                                  18   “The petitioner was not retried on the murder and conspiracy counts”; (2) in the Legal Claims

                                  19   section, replacing the description of claim 3 as “it was a due process violation to mandate retrial

                                  20   on the reversed counts” with “it was a due process violation to not mandate retrial on the reversed

                                  21   counts”; (3) grant Petitioner’s request for a de novo review of claim 1 (the prosecution abused its

                                  22   discretion by joining various counts) and claims 6 and 12 (the trial court’s denial of the motion to

                                  23   sever various counts violated due process); and (4) reinstate claim 8 (the state appellate courts

                                  24   erred by reversing the first degree murder charge and allowing the prosecution the option of

                                  25   modification to second degree murder when there were jury instruction errors). Dkt. 33.

                                  26
                                  27          1
                                                William Sullivan, the current acting warden of the prison where Petitioner is incarcerated,
                                  28   has been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
                                       Procedure.
                                   1          Respondent does not oppose Petitioner’s first two requests that the Court amend the March

                                   2   11, 2019 Order to Show Cause to reflect that Petitioner was not retried on the murder and

                                   3   conspiracy counts, and to accurately represent the substance of claim 3. See Dkt. 37 at 2.

                                   4   Therefore, the Court GRANTS these aforementioned requests.

                                   5          Respondent opposes Petitioner’s two other requests that the Court conduct a de novo

                                   6   review of the claims 1, 6 and 12, and that claim 8 be reinstated. See id. at 2-3. First, as to

                                   7   Petitioner’s request for a de novo review, Respondent states as follows:

                                   8                  The petition in this case is governed by the Antiterrorism and
                                                      Effective Death Penalty Act of 1996 (AEDPA). Under AEDPA, a
                                   9                  federal habeas court may not review claims brought by a state
                                                      petitioner in the first instance. “An application for a writ of habeas
                                  10                  corpus on behalf of a person in custody pursuant to the judgment of a
                                                      State court shall not be granted unless it appears that (A) the applicant
                                  11                  has exhausted the remedies available in the courts of the State.” 28
                                                      U.S.C. § 2254(b)(1); see O’Sullivan v. Boerckel, 526 U.S. 838, 842
                                  12                  (1999) (“Before a federal court may grant habeas relief to a state
Northern District of California




                                                      prisoner, the prisoner must exhaust his remedies in state court.”).
 United States District Court




                                  13                  Further, under AEDPA, a federal court has no authority to grant
                                                      habeas relief unless the state court’s ruling was “contrary to, or
                                  14                  involved an unreasonable application of,” Supreme Court law that
                                                      was “clearly established” at the time the state court adjudicated the
                                  15                  claim on the merits. 28 U.S.C. § 2254(d)(1); see Woodford v.
                                                      Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (a federal habeas court
                                  16                  must impose a “highly deferential” standard of review when
                                                      evaluating state court rulings which “demands that state court
                                  17                  decisions be given the benefit of the doubt”). Petitioner’s request that
                                                      the Court apply de novo review to three of the claims in his petition
                                  18                  should accordingly be denied.
                                  19   Id. at 2. The Court agrees with Respondent, and thus it DENIES Petitioner’s request for the Court

                                  20   to conduct a de novo review of the claims 1, 6 and 12. Next, as to Petitioner’s request that claim 8

                                  21   be reinstated, Respondent opposes such a request because “Petitioner concedes that claim 8

                                  22   concerns only state law instructional error, and does not raise a federal constitutional claim.” Id.

                                  23   at 2 (citing Dkt. 33 at 2). The Court notes that in the March 11, 2019 Order, Magistrate Judge

                                  24   Illman dismissed claim 8 upon finding that it only involved issues of state law and failed to raise a

                                  25   cognizable federal claim, stating as follows: “Claim 8 discusses jury instruction error pursuant to

                                  26   state law and does not raise a federal jury instruction claim nor was a federal jury instruction claim

                                  27   exhausted.” Dkt. 32 at 2. Because Petitioner concedes that claim 8 does not implicate the federal

                                  28   constitution, the Court DENIES his request to reinstate claim 8.
                                                                                          2
                                   1                                            CONCLUSION

                                   2          For the reasons outlined above, the Court orders as follows:

                                   3          1.      Respondent’s request for an extension of time to file his answer is GRANTED, and

                                   4   the parties shall abide by the briefing schedule below. Dkt. 38. The Court notes that this is the

                                   5   first extension in this case. The granting of regular requests for extensions should not be expected.

                                   6          2.      Petitioner’s “Request to Amend Order for Respondent to Show Cause” is

                                   7   GRANTED in part and DENIED in part, as explained above. Dkt. 33.

                                   8          3.      The answer is due on or before July 5, 2019. If Petitioner wishes to respond to the

                                   9   answer, he shall do so by filing a traverse with the Court and serving it on Respondent within

                                  10   twenty-eight (28) days of his receipt of the answer. All other provisions of Magistrate Judge

                                  11   Illman’s March 11, 2019 order to show cause remain in effect to the extent they are not

                                  12   inconsistent with this Order.
Northern District of California
 United States District Court




                                  13          4.      This Order terminates Docket Nos. 33 and 38.

                                  14          IT IS SO ORDERED.

                                  15   Dated: June 14, 2019

                                  16

                                  17
                                                                                            YVONNE GONZALEZ ROGERS
                                  18                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
